Mr. Chief Justice Shepard
delivered the opinion of the Court:
The rule requires that the bill of exceptions shall be made in duplicate. Affidavits have been filed in support of and against the motion. These take an unnecessarily wide range, dealing with irrelevant matters.
It appears without dispute that the assistant corporation counsel who tried the case resigned pending the proceedings for appeal, and was succeeded by another who had no previous connection with the case.
A carbon duplicate of the bill of exceptions, tendered to the court for approval, was made in the ordinary way. The court, after consultation with counsel, announced his concurrence in the bill of exceptions on August 29, 1913, but retained the same until September 3, when it was returned, signed as of that date.
It appears from the affidavits, which are undisputed, that some changes were made in the duplicate bill retained by -the court before signing. These, with one or two exceptions, seem to have been corrections of grammatical and clerical errors which did not affect the substance. In the exceptional cases the corrections may or may not have affected the meaning, but it is unnecessary to make a critical examination to determine this.
. The purported duplicate in the record, which was not signed by the trial justice, bears date as of August 29. The paper *115filed is therefore not a duplicate. The rule contemplates that, while a carbon impression may constitute a duplicate of the matter of the bill, it must also be attested by the trial justice. The duplicate filed in this court should also bear the attestation of the court in order that the clerk may have no doubt of the authenticity of the duplicate. The objection that the bill of exceptions could not be received or settled on the 20th day of August, 1913, because the time fixed by .the order of the court had expired, is not well taken. The general weight of authority seems to sustain the proposition that, when time is given to a certain day for the performance of an act, it may be performed during that day. It was the intention in framing the rule of this court that the performance on the day named would be sufficient. See Lamson v. Andrews, 40 App. D. C. 39, 41.
Under all the circumstances, we think it proper to give the appellant the opportunity to make his copy conform to the bill of exceptions on file in the court below.
To save expense and prevent delay, the parties may well agree to correct what purports to be the bill of exceptions in the record that has been printed, so that it shall be a duplicate of the bill on file in the court below, and make it part of the record. If no .such agreement be made, the appellant may apply to the trial justice to sign a duplicate bill of exceptions, and file the same in this court on or before the 25th day of November, 1913. When the record shall have been corrected in either manner pointed out, the motion will be denied with costs, otherwise granted.